DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Crane (Reg. No. 63,314) on 11/10/2021.
Amend claim 21 as follows:
A method for creating a honeycomb core, the method comprising:
	providing a honeycomb substrate comprised of a number of sheets;
	printing a number of traces comprised of a conductive ink on a surface of each of the number of sheets;
	applying a resin repellant disposed overtop at least one of the traces;
	applying a resin on the sheets and overtop at least a portion of the traces not covered by the resin repellant
forming the honeycomb core from the sheets.




In claim 31,
line 2, amend “vias that are aligned and adjacent one another” to “vias, wherein the vias are aligned with and adjacent to one another”.

In claim 42,
line 7, amend “the resin repellant” to “a resin repellant”.

Amend claim 43 as follows:
A honeycomb core comprising:
	a honeycomb substrate comprised of a number of sheets, wherein the sheets are bonded together along bond lines;
	a number of traces comprised of a conductive ink printed onto a surface of the sheets of the honeycomb substrate;
	vias disposed through the sheets of the honeycomb substrate, wherein the vias are disposed at the bond lines;
	a resin repellant disposed overtop at least one of the traces;
	a resin disposed on the sheets and overtop at least a portion of the traces not covered by the resin repellant; and
	a conductive adhesive disposed between vias, wherein the vias are aligned with and adjacent to one another.
NOTE: Claims 10, 12 and 21-24 previously withdrawn from consideration have been rejoined.


REASONS FOR ALLOWANCE
Claims 1, 3-9, 11, 31 and 33-43 are allowed. The claims are allowable over the “closest” prior art Wakuda et al. (US 2015/0282294) (Wakuda), Diaz (US 5,662,982) and Pingree et al. (US 2013/0269742) (Pingree).
Wakuda teaches an elastic flexible substrate including an insulating base material in a honeycomb structure ([0031]). The honeycomb structure is formed from a plurality of insulating films (i.e., sheets) bonded together ([0030]). A wire (i.e., trace) is disposed on the insulating base material, the wire forms a conductor circuit ([0030]; [0032]). Wakuda further teaches the wires formed on both principal surfaces of the insulating film are connected through a connection via provided to penetrate the insulating film (i.e., hole) ([0047]).
However, Wakuda does not teach or suggest (1) having a resin repellant disposed overtop at least one of the traces and a resin disposed on the sheets and overtop at least a portion of the traces not covered by the resin repellant, or (2) a resin repellant is disposed within the hole.
Upon updating the searches, two new references, namely Diaz and Pingree, came to the attention of the examiner. Diaz teaches a cellular core body made from a plurality of sheets of non-electrically conductive material to a surface of which is applied an electrically conductive material in a pattern of line segments (i.e., traces) (col. 3, lines 51-65). 
However, Diaz does not teach or suggest (1) having a resin repellant disposed overtop at least one of the traces and a resin disposed on the sheets and overtop at least a portion of the traces not covered by the resin repellant or (2) vias disposed through the sheets of the cellular core, wherein each of the vias define a hole, and wherein a resin repellant is disposed within the hole.

However, Pingree does not teach or suggest (1) having a resin repellant disposed overtop at least one of the traces and a resin disposed on the sheets and overtop at least a portion of the traces not covered by the resin repellant or (2) each of the vias define a hole, and wherein a resin repellant is disposed within the hole.
Thus, it is clear that Wakuda, Diaz and Pingree either alone or in combination, do not teach or suggest the present invention. 
Claims 1, 3-9, 11, 31 and 33-43 are allowable. Claims 10, 12 and 21-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I, Group II, Group IV and Species (a) and Species (b), as set forth in the Office action mailed on 02/18/221, is hereby withdrawn and claims 10, 12 and 21-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 10, 12 and 21-24 include all the limitations of allowable product claim 1, it is noted that present claims 10, 12 and 21-24 are allowable over Wakuda, Diaz and Pingree for the same reasons set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Examiner, Art Unit 1784